Citation Nr: 0113873	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

3.  Entitlement to a compensable rating for history of 
frostbite of the toes.

4.  Entitlement to an increased rating for skin rash of the 
feet, currently evaluated at 10 percent.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

By rating decision in December 1981, service connection was 
granted for history of frostbite of the toes and for history 
of skin rash.  Additionally, by this rating action, service 
connection for hypertension was denied, with notice of this 
decision to the veteran in January 1982.  By rating action of 
August 1983, it was indicated that the veteran had not 
submitted evidence to reconsider the claim for service 
connection for hypertension, with notice to the veteran of 
this decision in September 1983.  Moreover, service 
connection was denied for hypertension as secondary to 
herbicide exposure by rating of June 1995.  After notice, a 
timely appeal was not submitted.  Thus, this is the last 
final decision on any basis.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus as to the issue of entitlement to 
service connection for hypertension the Board will address 
the issue whether new and material evidence has been 
submitted since the last prior final rating decision.

This appeal arises from the September 1999 rating decision 
from the Montgomery, Alabama Regional Office (RO) that denied 
the veteran's claim for service connection for PTSD and for 
hypertension, continued the evaluation of history of 
frostbite of the toes at 0 percent, and increased the 
evaluation of history of skin rash of the feet to 10 percent. 

In this case, the claim for service connection for 
hypertension was handled on a de novo basis in the September 
1999 rating decision.  However, as discussed below, the Board 
is required to make an independent determination as to 
whether the evidence is new and material.  Hence this matter 
has been recharacterized on the title page.

The issues of entitlement to service connection for PTSD and 
hypertension (to include new and material evidentiary claims) 
are the subjects of the Remand discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO as to 
the increased rating issues.

2.  There is no showing that the veteran has any current 
clinical residuals related to service connected history of 
frostbite of the toes. 

3.  The current symptomatology of the veteran's service 
connected skin rash of the feet is manifested by scaling of 
the plantar surface of the feet and dystrophic toenails; no 
constant exudation, constant itching, extensive lesions, or 
marked disfigurement is present.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for history of frostbite of the toes have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. 
§ 3.102, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.104, Diagnostic Code 7122 (2000). 

2.  The criteria for the assignment of a rating of in excess 
of 10 percent for skin rash of the feet have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.102, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 
7806 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in January 
1970, the veteran was treated for frostbite of the toes.  
Additionally, the veteran was seen for a rash on the ears, 
face, and hands in July 1971.

By rating action of December 1981, service connection for 
history of frostbite of the toes and for history of skin rash 
was granted.  Noncompensable ratings were assigned.

In November 1998, the veteran filed a request to reopen his 
claim regarding eczema and frostbite.  

In a statement in February 1999, the veteran reported that 
his hands and fingernails were sore all of the time and he 
would have break outs due to a skin rash and a blood 
disorder.  He reported that his toes were sore as a result of 
frost bite.  

On a VA general medical examination in June 1999, it was 
noted that the VA medical records were reviewed.  It was 
further indicated that the veteran was a poor historian, 
although he gave some history.  The veteran had complaints to 
include that his fingernails and toenails were sore because 
of a fungus.  The veteran describe a rash of the feet and 
also around the knee joints, elbows, back of the neck, and 
ears with itching.  He reported that it was worse in hot 
weather.  On examination of the skin, there was no other rash 
except of the feet.  Severe scaling of the plantar aspect of 
both feet was noted.  There was also severe fungal infection 
of the left hand and nails with dystrophic nails.  The right 
hand nails looked normal.  Also noted were dystrophic thick 
big toenails in the feet bilaterally because of the fungal 
infection and mild fungal infection of the other toenails 
with mild discoloration.  The diagnoses included chronic 
dermatophytosis of the feet and severe onychomycosis of the 
toenails, and history of frostbite of the feet.

Included in the claims folder in September 1999 were VA 
treatment records that include that in September 1997, the 
veteran was seen with complaints of nails being soft and the 
nailbeds being tender to tough.  On examination, the veteran 
had scaly, brittle nails.  In November 1997, the veteran was 
seen with complaints including chronic fungal infection.  On 
examination, the veteran had yellowish brittle nails.  The 
assessment included onychomycosis.  In September 1998, the 
veteran was seen with complaints regarding the nailbeds of 
the toes of both feet and the left hand, that they were 
"coming off" for six months.  The medication prescribed had 
not been effective.  

By rating action of September 1999, a 10 percent rating was 
assigned for the skin disorder of the feet.

II.  Analysis

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed as to the 
increased rating issues.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  In this regard, treatment records have 
been obtained, and the veteran has been afforded a VA 
examination.  The veteran has been notified of the applicable 
criteria and advised as to the evidence needed to warrant an 
increased rating.  There is no showing that there is 
additional evidence that could be obtained which would make 
any change in the outcome of this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

A.  History of frostbite of the toes

The veteran's service connected history of frostbite is rated 
under Diagnostic Code (DC) 7122 for Cold injury residuals.  
Under applicable criteria, a 10 percent rating is warranted 
for arthralgia or other pain, numbness, or cold sensitivity.  
A 20 percent rating is warranted for arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A Note indicates to separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes 
and to separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.  A 
second Note includes to evaluate each affected part (e.g., 
hand, foot, ear, nose) separately and combine the ratings in 
accordance with §§ 4.25 and 4.26).  38 C.F.R. Part 4, 
Diagnostic Code 7122. 

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).

The record does not support the veteran's claim for a 
compensable rating, as there is no evidence of current 
residuals related to service connected frostbite.  At the 
June 1999 VA examination, it was noted only that the veteran 
had a history of frostbite of the feet.  While the veteran 
has complaints regarding a rash of his feet related to 
fungus, that is evaluated under skin rash below.  In sum, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.

B.  Skin rash of the feet

The veteran's service connected skin rash of the feet is 
rated under Diagnostic Code (DC) 7806 for Eczema.  Under 
applicable criteria, a 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. Part 
4, Diagnostic Code 7806. 

In this case, while at the June 1999 VA examination there was 
evidence of scaling of the plantar aspect of both feet and 
dystrophic toenails due to a fungal infection, neither at 
this examination or in the recent VA treatment records is 
there evidence of exudation or constant itching, extensive 
lesions, or marked disfigurement as would be required for a 
higher rating.  As such, the evidence supports the 10 percent 
rating that was assigned.  There is, however, no basis for an 
increased rating.  Therefore, the preponderance of the 
evidence establishes that the symptoms do not meet the 
criteria for an increased rating.


ORDER

Entitlement to a compensable rating for history of frostbite 
of the toes is denied.

Entitlement to a rating in excess of 10 percent for skin rash 
of the feet is denied.


REMAND

With regard to the claim of service connection for PTSD, the 
veteran has been diagnosed as having PTSD, according to the 
June 1999 VA examination.  He has alleged that his stressors 
occurred during his service in the Vietnam War.  In a 
February 1999 statement, the veteran reported his stressors 
to be building a bridge under enemy fire, having his company 
hit by enemy fire, being in areas sprayed with Agent Orange, 
and seeing women, children and other soldiers being killed.  
It is noted that the veteran's service records include that 
he served in Vietnam from January 1970 to November 1970 as a 
Combat Construction Specialist.  Another attempt should be 
made to obtain more detailed information from the veteran 
concerning his stressors.  Thereafter, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
should be contacted in order to verify the veteran's alleged 
stressors or combat service.  If the veteran engaged in 
combat with the enemy or if an alleged stressor is verified, 
the veteran should be afforded a VA psychiatric examination 
to confirm whether a verified stressor is the cause of any 
current PTSD.  

Additionally, in this case, the RO has considered the 
veteran's claim for service connection for hypertension on a 
de novo basis, however, as there has been prior final 
decisions as to this issue, the Board is required to address 
the issue of whether new and material evidence has been 
submitted so as to reopen the veteran's claim, prior to 
considering the claim on the merits.  Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
However, as the RO has not addressed the finality issue, the 
Board concludes that the veteran would be prejudiced by 
appellate review of his claim prior to issuance of such 
information.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Under the circumstances of this case, the Board is of the 
opinion that further development is necessary in order to 
ensure full compliance with the requirements of due process 
of law.

It is further noted that during the pendency of this claim, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[hereinafter referred to as the Act], which made several 
changes to Chapter 51 of Title 38, United States Code.  In 
particular, it revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a), at 2096-97.  
Perhaps most significantly, it added a new section 5103A, 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where, as in this case, 
such examinations may substantiate entitlement to the benefit 
sought.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should reevaluate whether new 
and material evidence has been submitted 
to reopen the claims for service 
connection for hypertension.  The 
appropriate current criteria should be 
used in discussing the new and material 
issue.  All development in accordance 
with the new laws regarding the duty to 
assist should be provided.  Part of this 
should include notification to the 
veteran that he submit new and material 
medical evidence that hypertension had 
its onset in service. 

3.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for PTSD either during service or 
since service.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  These should 
include any such records from the 
Montgomery, Alabama, Tuskegee, Alabama, 
and Tuscaloosa, Alabama VA Medical 
Centers. 

4.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to the 
putative stressors that he alleges he was 
exposed to in service.  The veteran 
should provide specific details of the 
claimed stressors such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  In particular, the veteran 
should respond to the following questions 
with as much specificity as possible:  
With regard to witnessing women, 
children, and other soldiers being 
killed, where was the veteran stationed 
and to what unit was he assigned, where 
and when did the incident take place, 
what were the names and units of those 
killed, what were the names and units of 
any others involved, and did the veteran 
report the incident(s) and to whom.  With 
regard to building a bridge under enemy 
fire, where was the veteran stationed and 
to what unit was he assigned, where and 
when did the incident take place, what 
were the names and units of others 
involved, and did the veteran report the 
incident(s) and to whom.  With regard to 
being hit by enemy fire, where was the 
veteran stationed and to what unit was he 
assigned, where and when did the 
incident(s) take place, did the veteran 
return fire, was anyone injured or 
killed, if so, what were the names and 
units of those injured or killed.  With 
regard to being sprayed by Agent Orange, 
where was the veteran stationed and to 
what unit was he assigned, where and when 
did the incident(s) take place, what were 
the names and units of others involved, 
and did the veteran report the 
incident(s) and to whom. 

5.  Thereafter, if sufficient information 
regarding the veteran's alleged stressors 
is presented, the RO should contact the 
U. S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197 in an attempt to 
corroborate the stressors.  The veteran's 
statements regarding descriptions of the 
stressors should be provided this 
organization.  Any USASCRUR report or 
response obtained should be associated 
with the claims file. 

6.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain copies of unit morning reports and 
DA Form 1 for the time period in question 
for the veteran's unit.  If the names of 
any injured or killed are supplied, daily 
personnel actions should be reviewed for 
the period in question.  

7.  Thereafter, the RO should make a 
determination as to whether the veteran 
engaged in combat or if any alleged 
stressor is verified.  

8.  Following completion of the above 
development, if the veteran served in 
combat or if any stressor was verified, 
the veteran should be afforded a 
psychiatric examination to evaluate his 
claim for service connection for PTSD.  
The claims folder must be made available 
to and be reviewed by the examiner prior 
to the examination.  All indicated 
testing should be accomplished.  

The psychiatrist should render an opinion 
as to whether the veteran currently 
suffers from PTSD pursuant to the 
diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV); and, if so, is 
the diagnosis linked to a specific 
corroborated stressor event experienced 
while in service or to any verified 
combat service. 

9.   If it is determined that new and 
material evidence has been submitted to 
reopen the claim for service connection 
for hypertension, the veteran should be 
scheduled for an appropriate examination.  
The examiner should be asked to determine 
if it is at least as likely as not that 
any current hypertension had its onset in 
or is otherwise related to military 
service.

10.  Thereafter, the veteran's claims 
should be reevaluated.  If a decision 
remains adverse to the veteran, he should 
be issued a supplemental statement of the 
case.  This should include a discussion 
of all evidence received since the last 
statement of the case was issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



